DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 1/27/2022 has been entered.
Formal Matters
Applicant’s response filed 1/27/2022, which provided a claims listing with no further claim amendments, has been entered.  Claims 1-5, 7-10, 12-17 and 21-24 are pending.  Claims 6, 11 and 18-20 were previously cancelled.  Claims 2-5 and 17 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 7-10, 12-16 and 21-24 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 12, 16, 21, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Helander et al. (Microbiology, Vol. 143, pp. 3193-3199; 1997), taken in view Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007).  This rejection has been maintained.
Regarding claims 1, 7-10 and 12, Helander teaches that the effect of the polycation polyethyleneimine (PEI) on the permeability properties of the Gram-negative bacterial outer membrane was investigated using Escherichia coli, Pseudomonas aeruginosa and Salmonella typhimurium as target organisms (Abstract; i.e., culturing Gram-negative bacteria with PEI added to the media).  
Helander teaches PEIs are available in different molecular masses and forms, and they are widely utilized to flocculate cellular contaminants such as nucleic acids, lipids and debris from cellular homogenates to facilitate purification of soluble proteins (page 3193, column 1, paragraph 1; i.e., producing a protein from whole cells).  Helander teaches enzymic reactions in bioprocesses constitute another field where PEI is used, as an immobilizing agent for biocatalysts and as a soluble carrier of enzymes (page 3193, column 1, paragraph 1; i.e., enzymes are proteins, produced from whole cells).
Certain polycationic substances such as polymyxin and its derivatives, polylysines and protamine are known to make the Gram-negative bacterial outer membrane (OM) permeable to solutes that normally are unable to penetrate it (page 3193, column 2, paragraph 2).  Helander teaches that that the OM is present in all Gram-negative bacteria, and due to the presence of the unique macromolecule LPS in the outer leaflet of the membrane, it forms a permeability barrier against hydrophobic substances and macromolecules (page 3193, column 2, paragraph 2).  For this reason, Gram-negative bacteria exhibit higher resistance to detergents and hydrophobic antibiotics than do 
Helander teaches that PEI was able to disorganize the OM not only transiently but in an irreversible manner in these conditions (page 3198, column 1, paragraph 1).  Helander further teaches that although a potent permeabilizer, PEI did not inhibit the growth of Escherichia coli, Pseudomonas aeruginosa or Salmonella typhimurium to any significant extent (page 3198, column 1, paragraph 2).
Helander teaches that the effect of PEI was comparable to that brought about by the well-known permeabilizer EDTA (Abstract).  Helander also teaches that PEI was shown to be a potent permeabilizer of the outer membrane of Gram-negative bacteria (Abstract). 
Helander teaches that PEI was incubated with cells from 10 minutes up to 24 hours (page 3194 column 1, paragraph 5, column 2, paragraph 2; i.e., PEI added to the cell culture).  In view of the cells being incubated with PEI in cell culture, this is interpreted as to include PEI being continuously added since the cells are continuously exposed to PEI.  Further, since the cells are being incubated with PEI in cell culture as indicated, this is interpreted as PEI being added at or around 30 minutes to harvest, or at the time of induction of expression since PEI would be present in the culture media at these time points due to being present within the cell culture medium as indicated prior to further cell processing or manipulation.
Although Helander teaches adding PEI (i.e., PEI available in different molecular masses and forms) to the cell culture which contains Gram-negative bacteria (i.e., E. coli) and that PEI is a potent permeabilizing agent that is able to permeabilize the outer wall E. coli while not inhibiting the growth of E. coli, Helander does not specifically teach harvesting recombinant protein (where harvesting from the culture media is without thermal, chemical or mechanical lysis pretreatment), does not teach the recombinant protein is an antigen binding protein (i.e., an antibody), and that the harvested recombinant protein is purified by one or more chromatography steps.    
Regarding claim 1, Gehant teaches a method of producing a recombinant protein in a host cell that comprises adding polyethyleneimine (PEI) to a cell culture.  That is, Gehant teaches a method of extracting (i.e., harvesting) a target protein from E. coli (Abstract).  Gehant teaches that the process for extracting protein from E. coli cells includes lowering the pH of a solution containing whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli) (paragraphs 8 and 31; claims 1, 5 and 6).  Gehant teaches that the method includes the addition of at least one solubility enhancer (PEI) to a solution of whole E. coli cells that express a heterologous (i.e., recombinant) target protein (paragraphs 10, 36 and 40; claims 1 and 11).  Generally, the solubility enhancer (PEI) is added in an amount that is effective to enhance the solubility of the heterologous target protein, and can depend, at least in part, on the nature of the heterologous target protein or the whole cell solution, where generally, increased amounts of solubility enhancer will increase the solubility of the heterologous target protein (paragraph 37).  
Regarding claims 1, 9, 10 and 12, Gehant further teaches that PEI is added to the solution in an aqueous form and can be added to the process at any step (paragraphs 40 and 41).  In view of the above where the PEI can be added to the process at any step, 
Regarding claims 1, 16, 21, 23 and 24, Gehant teaches processes of the invention are generally directed towards extracting (i.e., harvesting) heterologous target proteins from E. coli cells, where the term "heterologous target protein" refers to a recombinant protein that is not normally expressed by the host cell, tissue, or species (e.g., heterologous proteins include but are not limited to Apo2L/Trail, Fab VEGF, and Anti-Tissue Factor antibody, produced in E. coli; i.e., recombinant protein that is an antigen binding protein or has a molecular weight of 25 kDa or less; paragraph 23).  Gehant teaches it is generally understood that a process for extracting (i.e., harvesting) a heterologous target proteins will result in a protein product that is enriched in the heterologous target protein, but may also contain other components (e.g., proteins normally expressed by the host cell or tissue, cellular debris, and cell broth; paragraphs 9 and 23; claims 1, 5 and 6; proteins in culture media, recovering (i.e., harvesting) the recombinant protein from the extracellular medium).
Further, Gehant teaches that that the protein can be purified by a variety of known techniques (e.g., centrifugation, microfiltration, packed bed chromatography ("PBC"), expanded bed chromatography ("EBC"), or other types of column chromatography; paragraphs 26-29; claims 7 and 8).
A person of ordinary skill in the art would have been motivated in combining the teachings of Helander and Gehant to utilize PEI in a method of extracting a target protein from a culture medium containing whole E. coli cells (without any pretreatment methods to cause cell lysis) since Helander teaches culturing Gram-negative bacteria (e.g., E. coli) E. coli cells, where Gehant’s teachings suggest a process for extracting recombinant protein from E. coli cells which includes lowering the pH of a solution containing whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli), where the method further includes the addition of at least one solubility enhancer (i.e., PEI) to a solution of whole E. coli cells expressing a heterologous target proteins in a culture medium.  Although Gehant teaches that a homogenate is preferred, there is enough of a suggestion of utilizing PEI on whole cells and utilizing proteins in the broth to suggest that recombinant proteins can be recovered from the culture medium after exposure of the whole cells to PEI. 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Helander and Gehant to utilize PEI that is already in the culture medium as a way of extracting (i.e., harvesting) a target protein from a culture medium containing E. coli cells since in doing so would provide an advantage to Helander by providing known biotechnological-bioprocessing cell culture and purification techniques and strategies to produce heterologous proteins from E. coli cells without damaging the cells so that the culture can be maintained for further protein production, yet produce purified recombinant proteins without an initial pretreatment steps in obtaining the recombinant protein.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (Reply, pages 5-7) have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  In view of the above, Applicant argues that Helander is silent with respect to recombinant protein production and extraction (Reply, page 6).  This is not persuasive since the rejection is not an anticipatory rejection under 35 U.S.C. § 102.  Rather, the rejection is based on 35 U.S.C. § 103, where it was noted that Helander does not have such a teaching.  However, the combined teachings make up for recombinant protein production and extraction via the Gehant reference (see also the above rationale for obviousness; expressly incorporated herein).
As noted as part of the rational for obviousness, although Gehant teaches that a homogenate is preferred, there is enough of a suggestion of utilizing PEI on whole cells and utilizing proteins in the broth to suggest that recombinant proteins can be recovered from the culture medium after exposure of the whole cells to PEI. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
That is, in the instant case, as noted above, the combined teachings provide a process where it was known in the biochemical-bioprocessing fields that the use of polyethyleneimine (PEI) permeabilizes the outer membrane (OM) of Gram-negative Escherichia coli, Pseudomonas aeruginosa and Salmonella typhimurium), where PEI ( a potent permeabilizer) was able to disorganize the OM not only transiently but in an irreversible manner yet did not inhibit the growth of Escherichia coli, Pseudomonas aeruginosa or Salmonella typhimurium to any significant extent (Helander, Abstract, page 3198, column 1, paragraph 2).  Further, the combined teachings teach that it was known in the bioprocessing field that PEI is used in for enzymic reactions and as a soluble carrier of enzymes (Helander, page 3193, column 1, paragraph 1; i.e., enzymes are proteins, produced from whole cells).
As noted in the rejection above, the combined teachings also teach that it was known in the biochemical field that the use of polyethyleneimine (PEI) permeabilizes the outer membrane (OM) of the Gram-negative bacteria (e.g., Escherichia coli, Pseudomonas aeruginosa and Salmonella typhimurium), where PEI (a potent permeabilizer) was able to disorganize the OM not only transiently but in an irreversible manner yet did not inhibit the growth of Escherichia coli, Pseudomonas aeruginosa or Salmonella typhimurium to any significant extent (Helander, Abstract, page 3198, column 1, paragraph 2).  Further, the combined teachings teach that it was known in the bioprocessing field that PEI is used in for enzymic reactions and as a soluble carrier of enzymes (page 3193, column 1, paragraph 1; i.e., enzymes are proteins, produced from whole cells).
Additionally, the combined teachings teach producing a recombinant protein in a host cell that comprises adding polyethyleneimine (PEI) to a cell culture, where the process for extracting protein from E. coli cells includes lowering the pH of a solution containing whole E. coli cells (i.e., the solution of whole cells is interpreted as culture E. coli) (Gehant, paragraphs 8 and 31; claims 1, 5 and 6).  Further, the combined teachings include the addition of at least one solubility enhancer (PEI) to a solution of whole E. coli cells that express a heterologous (i.e., recombinant) target protein where, the solubility enhancer (PEI) is added in an amount that is effective to enhance the solubility of the heterologous target protein, and can depend, at least in part, on the nature of the heterologous target protein or the whole cell solution, where generally, increased amounts of solubility enhancer will increase the solubility of the heterologous target protein (Gehant, paragraphs 10, 36, 37 and 40; claims 1 and 11).  Also, PEI is added to the solution in an aqueous form and can be added to the process at any step (paragraphs 40 and 41).  In view of the combined teachings, see the rejection above for the rationale for obviousness (expressly incorporated herein).
As noted as part of the rational for obviousness, although Gehant teaches that a homogenate is preferred, there is enough of a suggestion of utilizing PEI on whole cells and utilizing proteins in the broth to suggest that recombinant proteins can be recovered from the culture medium after exposure of the whole cells to PEI. 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Helander and Gehant, as applied to claims 1, 7-10, 12, 16, 21, 23 and 24, above, further in view of Krober et al. (Chemical Engineering Technology, Vol. 33, No. 6, pp. 941-959; 2010).  This rejection has been maintained.
The teachings of Helander and Gehant, above, are herein relied upon.
Although the combined teachings from Helander and Gehant teach the use of polyethyleneimine (PEI) within a method of producing a recombinant protein in E.coli via the addition of PEI, where Helander and Gehant teach PEIs are available in different molecular masses and forms, and they are widely utilized to flocculate cellular contaminants such as nucleic acids, lipids and debris from cellular homogenates to facilitate purification of soluble proteins, Helander and Gehant do not teach that the PEI is branched and that the PEI has a molecular weight from 50-1000 kDa or that the PEI has a molecular weight of 750 kDa.
Krober teaches purification of cell culture derived human influenza virus via early removal of DNA by known precipitation techniques (Abstract; page 943, section 2.3.1).  Krober teaches that it was known in the art that branched 750 kDa PEI can be used and that it also selectively precipitates DNA (page 943, section 2.3.1).  Krober teaches that PEI was the most promising reagent tested for the selective removal of DNA. 
A person of ordinary skill in the art would have been motivated to substitute the branched 750 kDa PEI from Krober for the PEI in the method of Helander and Gehant since the references teach known biotechnological cell culture and purification techniques and strategies utilizing PEI, while Krober teaches that it was also known that branched 750 kDa PEI can also selectively precipitate DNA from cell culture samples.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the branched 750 kDa PEI from Krober for the PEI in the method E. coli preparation during purification which enhances purity and yield of the purified recombinant protein.  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 7), Applicant relies on arguments from the rejection of Helander and Gehant, above, to argue this rejection.  Therefore, the response set forth above for the rejections based Helander and Gehant, above, also applies to this rejection.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Helander and Gehant, as applied to claims 1, 7-10, 12, 16, 21, 23 and 24, above, further in view of Chatel et al. (Biotechnology and Bioengineering, Vol. 111, No. 5, pp. 913-924; electronically available on 12/28/2013).  This rejection has been maintained.
The teachings of Helander and Gehant, above, are herein relied upon.
E.coli via the addition of PEI in the culture medium, Helander and Gehant do not teach that the antigen binding protein is a domain antibody (dAb).
Chatel teaches processing of harvested E. coli cell broths where the expressed protein product (i.e., domain antibodies (dAb)) has been released into the extracellular space (Abstract; page 914, column 1, paragraph 1).  Chatel teaches that domain antibodies (dAb) are based on a single variable domain from the heavy and light chain and exhibit high binding affinity and specificity despite lacking most of the constitutive part of a full antibody (page 913, column 2, paragraph 1).  Chatel teaches that the opportunity now exists to establish platform processes for the production of various antibody fragments (e.g., VH domain antibody (13.1 kDa; dAb)) using different cell hosts (e.g., E. coli cells; page 913, column 2, paragraph 1, 914, column 1, paragraph 1).
A person of ordinary skill in the art would have been motivated to substitute the processing and purification of the domain antibodies (dAb) from Chatel for the antibody proteins of Helander and Gehant since all the references teach known biotechnological-bioprocessing cell culture and purification techniques and strategies for heterologous proteins that include antibodies and domain antibodies (dAb), while Chatel teaches that it was also known that biotechnological-bioprocessing purification techniques and strategies were applicable to recombinant proteins such as domain antibodies (dAb).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the processing and purification of the domain antibodies (dAb) E. coli whole cell culture mediums utilizing PEI to permeabilize the cells without further pretreatments that could damage the cells.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 7), Applicant relies on arguments from the rejection of Helander and Gehant, above, to argue this rejection.  Therefore, the response set forth above for the rejections based Helander and Gehant, above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631